EXHIBIT 23.4 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS DeGolyer and MacNaughton 5001 Spring Valley Road Suite 800 East Dallas, Texas 75244 April 15, 2013 Bering Exploration, Inc. 710 N. Post Oak Road Suite 410 Houston, Texas 77024 Ladies and Gentlemen: We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated July 16, 2012 relating to the reserves and future revenue statements which appear in the Annual Report on Form 10-K of Bering Exploration, Inc. for the year ended March 31, 2012. Very truly yours, DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
